                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                           BUTTE DIVISION

                                                     CV 17-21-BU-BMM
 JENNIFER MUNTER a/k/a JENNY
 MUNTER,

                  Plaintiff,

        vs.                                                ORDER

 MEAGAN SCHMIDT,

                  Defendant.



      Plaintiff Jennifer Munter filed Deposition Designations of Depositions to be

Used as Trial Testimony on October 2, 2018. (Doc. 73.) Defendant Meagan

Schmidt stated her counter designations in the same filing as Munter. (Doc. 73-1.)

Both parties noted designations for the depositions of Dr. Eugene Slocum, Crystal

Elrod, and Rick Ridley. (Doc. 73-1.) Neither party objected to the designations of

Crystal Elrod’s deposition. (Doc. 73-1.)

      Schmidt objected to 19:21-22 of Rick Ridley’s deposition. (Doc. 73-1.)

Munter did not object to Schmidt’s designations of Rick Ridley’s testimony. The

Court filed an Order on Schmidt’s Motion to Exclude Rick Ridley on October 3,

2018. (Doc. 79.) Pursuant to the Court’s Order, Munter further redacted Rick

Ridley’s testimony. Munter, through counsel, proposed her new redactions to
                                           1
Schmidt’s counsel. Schmidt’s counsel does not object to the Munter’s new

designations. Accordingly, Schmidt’s previously stated objections are resolved.

      Munter and Schmidt filed various designations of Dr. Slocum’s deposition.

Both parties also listed several objections. Schmidt objected to Dr. Slocum’s

deposition at 53:24-25. The parties agreed that 53:24-25 of Dr. Slocum’s

deposition would be redacted. Schmidt’s objection is resolved.

      IT IS ORDERED:

      1. Schmidt’s remaining objections to Munter’s designations of Dr. Eugene

         Slocum’s deposition are DENIED.

      2. Munter’s objections to Schmidt’s designations of Dr. Eugene Slocum’s

         deposition are DENIED.

      DATED this 12th day of October, 2018.




                                         2
